Citation Nr: 0822261	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder to include as secondary to service-connected right 
knee or right ankle disorders.

2.  Entitlement to service connection for herniated nucleus 
pulposus (HNP) of the lumbar spine to include as secondary to 
service-connected right knee or right ankle disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

As a member of the Army National Guard, the veteran served 
multiple periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for herniated nucleus pulposus of the lumbar spine 
and degenerative disc disease (DDD) of the cervical spine to 
include as secondary to service connected right knee and 
right ankle disorders.

The Board remanded the claim in May 2007 for additional 
development.  The issue of entitlement to service connection 
for herniated nucleus pulposus of the lumbar spine to include 
as secondary to service-connected right knee or right ankle 
disorders is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's cervical 
spine disorder, either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
osteoarthritis or DDD of the cervical spine was diagnosed 
within the applicable presumptive period, or that it is 
secondary to a service-connected disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and June 
2007, a rating decision in April 2004, and a statement of the 
case in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in August 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  No basis for an 
additional examination has been shown.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran submitted a claim in August 2003 seeking service 
connection as a secondary condition for her neck pain.  She 
contends that the evidence in the record established 
entitlement to service connection for her cervical condition 
as she injured her back during active duty for training.  She 
also contends, in the alternative, that service connection 
should be established on a secondary basis since her gait has 
been affected due to the severity of her service connected 
right ankle and knee condition.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology after 
discharge is required only where the condition noted during 
service or in the presumption period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability, but in such a case the 
veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310 (2007); Black v. 
Brown, 10 Vet. App. 279 (1997); Allen v. Brown, 7 Vet. App. 
439 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as other organic diseases of the 
nervous system or arthritis, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2007).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the entire evidence of record, the Board 
finds that entitlement to service connection for a cervical 
spine disorder, to include as secondary to service-connected 
right knee or right ankle disorders, is not warranted.

Service medical records show that the veteran suffered an 
injury to her low back during active duty for training in 
1990 but there were no findings, complaints, or diagnosis of 
a cervical spine injury at that time.  The veteran reported 
having or having had recurrent back pain at the time of a 
medical examination in August 1994.  The examiner commented 
that the recurrent upper back pain was moderate muscle 
torsion.  On examination, her spine was clinically evaluated 
as normal.  Otherwise, the veteran's service medical records 
are negative for any findings, complaints, or diagnoses of a 
cervical spine disorder.  Thus, the Board finds that a 
chronic cervical spine disorder is not shown in service.  

Manifestation of a neurological disorder or any arthritis of 
the cervical spine is not shown within the applicable 
presumptive period.  Therefore, the Board finds that service 
connection is not warranted on a presumptive basis.

The veteran filed an application for compensation benefits 
for several disorders in July 2001.  However, she did not 
include a cervical spine disability.

A June 2001 private medical record from a neurologist shows a 
diagnosis of cervical sprain, myositis; cervical 
osteoarthritis and spondylosis; cervical disc disease C5- 6; 
bilateral cervical radiculopathy C6-T1; and cervical canal 
and foraminal stenosis.  

The report of a private electromyography (EMG) and a nerve 
conduction study (NCS) of the upper and lower extremities in 
November 2001 noted a history of severe chronic progressive 
cervical, thoracic, and lumbosacral pain radiating to both 
upper and lower extremities associated with severe chronic 
progressive weakness, numbness, pain, and cramps at both 
upper and lower extremities and both hands since several 
years prior.  

A private x-ray series of the cervical spine in October 2003 
noted discogenic disease at C5-C6 with anterior osteophytic 
changes noted from C5 to C7.  No bony traumatic pathology was 
seen.  A private medical doctor wrote in November 2003 that 
he mainly treated the veteran for non-orthopedic 
disabilities.  

The foregoing private medical evidence shows that the veteran 
has a current cervical spine disability.  However, it does 
not provide a link between any current cervical spine 
disability and service or a service-connected disability.

At a November 2003 VA examination of the spine the veteran 
complained of occasional neck muscle aching pain associated 
to activities when she had her neck bent for a long period of 
time.  She denied radiation of pain to her upper extremities.  
The veteran described her symptoms.  She reported that she 
was hardly able to walk or function.  Clinical findings were 
recorded.  Sensation, motor strength, and reflexes were 
normal.  The diagnosis was degenerative disc disease, C5-C6.  
The examiner noted that the claims folder had been reviewed.  
The examiner opined that no neck condition was found other 
than x-ray findings and it was not as likely as not that was 
secondary to her right leg condition.  

The veteran stated that she had been evaluated by the Social 
Security Administration (SSA) due to the conditions for which 
she had requested service connection.  Medical records 
secured from the SSA in June 2007 included duplicate copies 
of the private medical records in the claims file and show 
the veteran was diagnosed with a cervical spine disorder to 
include cervical radiculopathy.  An MRI of the cervical spine 
in August 2000 revealed osteoarthritic changes.  

A January 2004 neurological medical report for disorders of 
the spine completed by a private neurologist noted the 
veteran was seen from May 2001 to November 2003.  The history 
indicated her chief complaints included cervical pain and 
spasm and symptoms pertaining to her hands and arms since 
1996 and aggravated for one year.  She had developed carpal 
tunnel syndrome in 1995 for which she had surgery and had 
done well until approximately a year earlier.  She developed 
symptoms that included cervical pain with limitation of 
motion.  She had severe cervical muscle spasm.  The pertinent 
diagnoses were cervical sprain; myositis; cervical 
osteoarthritis and spondylosis; cervical disc C5-6; cervical 
canal stenosis; and chronic bilateral cervical radiculopathy 
C6-T1.  

In a questionnaire for pain completed by a treating 
neurologist in January 2004, the pain described included pain 
in her neck that radiated to the upper extremities.  The 
veteran reported that she first experienced pain in 2000 and 
the onset was associated with an occupational condition.  She 
had last been seen in November 2003.  

SSA first determined that the veteran was disabled beginning 
in May 2003 due to disorders of the back and disorders of 
muscle ligament and fascia.  Upon further development SSA 
determined that the veteran's disability began in December 
2002 with a primary diagnosis of affective disorders and no 
secondary diagnosis.  

The medical reports from SSA show evidence of a current 
cervical spine disability but do not provide a competent 
medical link to service or to a service-connected disability.  

The Board recognizes the contentions of the veteran as to her 
cervical spine disability.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As a layperson, however the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, these assertions do not 
constitute competent medical evidence that the veteran's 
current cervical spine disorder is linked to service or to a 
service-connected disability.

Based upon the foregoing, the Board finds that there is no 
competent medical evidence linking the veteran's current 
cervical spine disorder to service or to a service-connected 
disability.  The November 2003 VA examiner opined that the 
veteran's current cervical spine disorder was not as likely 
as not secondary to her service-connected right leg 
condition.  No medical opinion or other medical evidence 
relating the veteran's cervical spine disorder to a period of 
service or any incident of service or a service-connected 
disability has been presented.

Lacking competent medical evidence of a nexus between a 
current cervical spine disorder and service or a service-
connected disability, service connection for a cervical spine 
disorder must be denied.  The Board finds that the 
preponderance of the evidence is against the claim for 
service-connection for a cervical spine disorder on a direct 
basis, on a presumptive basis, or as secondary to the 
service-connected right knee or right ankle disorders, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected right 
knee or right ankle disorders, is denied.


REMAND

With regard to the veteran's claim for entitlement to service 
connection for a low back disorder, she was afforded a VA 
examination of the spine in November 2003 and a medical 
opinion was provided.  However, the medical opinion is 
inadequate.  Clinical findings were recorded and the 
diagnosis was herniated nucleus pulposus, L5-S1.  The 
examiner stated that after examination with the veteran and 
reviewing her service medical record, he could not reach a 
conclusion that her low back pain was secondary to her left 
leg condition.  However, the veteran is not service-connected 
for a left leg condition but for a right knee disorder and 
right ankle disorder.  

The examiner also stated that the veteran had a sworn 
statement where she stated she had trauma to her low back, 
although no low back examination was performed and there is 
no low back examination in her service medical record or 
claim folder shortly after that fall.  However, this 
contradicts the examiner's previous notation in the 
examination report of evidence in the file.  The examiner 
noted the veteran's sworn statement about a fall in June 
1990, emergency care received the day after the fall for 
muscle spasm and pain, and a sick slip dated the day after 
the fall that shows a diagnosis of lumbosacral sprain.  This 
indicates that she sought medical treatment and her low back 
was examined based on which a diagnosis of lumbosacral sprain 
was made.  The examiner further stated that there was not 
enough evidence in the service medical record or claim folder 
to state that her low back pain condition is secondary to 
that fall, other than that statement.  Apparently, the 
examiner based the opinion only on the veteran's sworn 
statement about the fall and overlooked the medical treatment 
she received for her back after the fall.  In addition, there 
is an earlier report of medical care in March 1987 for 
complaints of low back pain with an assessment of lumbo-
sacral strain, rule out sciatica.  The examiner concluded 
that it was not as likely as not secondary to her left leg 
condition, which as previously stated is not the service-
connected lower extremity.  

Finally, there was no opinion provided regarding whether the 
veteran's low back disorder is aggravated by her service-
connected right knee and right ankle disorders.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, an 
additional opinion is needed prior to appellate review.  
38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The examination 
report should indicate that review of the 
claims filer was performed.  The examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent or greater 
probability) that any diagnosed lumbar 
spine disorder, is due to or a result of 
(a) service; or (b) an incident in service 
to include complaints of low back pain in 
March 1987 diagnosed as lumbo-sacral 
strain; (c) a fall in June 1990 after 
which the veteran was diagnosed with 
lumbosacral sprain; or (d) is caused by or 
has been aggravated by the veteran's 
service-connected right knee and right 
ankle disorders. 

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


